Dismissed and Memorandum Opinion filed October 13, 2005








Dismissed and Memorandum Opinion filed October 13,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00582-CV
____________
 
EVROY PALMER,
Appellant
 
V.
 
DEUTSCHE BANK
TRUST CO., ET AL., Appellees
 

 
On Appeal from the County Civil
Court at Law No. 3
Harris County
, Texas
Trial Court Cause No.
834,089
 

 
M E M O R A N D U M  O
P I N I O N
This appeal is from a judgment signed May 13, 2005.  The trial court signed an order sustaining
the contest to appellant=s affidavit of inability to pay costs on June 27, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  




On September 13, 2005, notification was transmitted to all
parties of the court=s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant
filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 13, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.